 



Exhibit 10(38)
THIRD AMENDMENT OF EMPLOYMENT AGREEMENT
     THIS THIRD AMENDMENT, made and entered into as of the 27th day of October,
2006, by and between RARE HOSPITALITY MANAGEMENT, INC., a Delaware corporation
(hereinafter referred to as the “Company”), and THOMAS W. GATHERS, a resident of
the State of Georgia (hereinafter referred to as the “Executive”);
WITNESSETH:
     WHEREAS, the Company and Executive entered into that certain Employment
Agreement, dated as of April 28, 2003 (the “Original Agreement”), First
Amendment of Employment Agreement, dated as of October 27, 2004 (the “First
Amendment”) and Second Amendment of Employment Agreement, dated as of
October 27, 2005 (the “Second Amendment”); and
     WHEREAS, the Second Amendment requires the Company and Executive to renew
the Original Agreement on or before October 27, 2006 in order for the term of
the Original Agreement to continue past the Expiration Date (as defined in the
Second Amendment); and
     WHEREAS, the Company and Executive intend to renew the Original Agreement
on the terms and conditions set forth in this Third Amendment;
     NOW, THEREFORE, for and in consideration of the sum of One Dollar ($1.00)
in hand paid by the Company to Executive, the receipt and sufficiency of which
is hereby acknowledged, and the mutual covenants and obligations contained
herein, the Company and Executive hereby agree as follows:
     1. Section 1.1 of the Original Agreement, as revised by the Second
Amendment, shall be deleted in its entirety and replaced with the following new
Section 1.1:
     1.1. Employment Term. The employment term of this Agreement shall commence
on the date hereof (the “Commencement Date”) and shall continue until and end on
July 1, 2007 (the “Expiration Date”), unless terminated prior thereto in
accordance with Section 3 hereof. Unless renewed by mutual agreement of the
Company and Executive, as expressed in writing signed by both parties on or
before January 1, 2007 (the “Notice Date”), this Agreement shall terminate on
the Expiration Date with no renewal or extension; provided, however, that in the
event the Company chooses not to renew the Agreement, the Executive will be
entitled to receive the compensation under Section 2.1 owed to Executive but
unpaid for performance rendered under this Agreement as of the Expiration Date,
and the Company will be obligated to pay Executive an amount equal to six
(6) months of his Base Compensation (as defined below), in effect immediately
prior to the Expiration Date (the “Non-Renewal Severance”). Such payments of
Non-Renewal

 



--------------------------------------------------------------------------------



 



Severance shall be made as and when salary would otherwise be payable to senior
officers of the Company; provided, however, that on February 15, 2008, the
Company shall pay Executive in one lump sum any remaining unpaid portion of the
Non-Renewal Severance, plus an amount, if any, equal to Executive’s Base
Compensation for the period of time between the Notice Date and the date on
which the Company provides Executive with written notice of non-renewal. The
period from the Commencement Date until the employment term expires or is
terminated by the Company or Executive is hereinafter referred to as the
“Employment Term.”
     2. Section 2.1 of the Original Agreement, as revised by the Second
Amendment, shall be deleted in its entirety and replaced with the following new
Section 2.1:
     2.1 Base Compensation. For all the services rendered by Executive
hereunder, the Company shall pay Executive an annual salary at the rate of Two
Hundred Sixty Thousand and 00/100 Dollars ($260,000) for each full year of the
Employment Term, payable in installments at such times as the Company
customarily pays its other senior officers (but in any event no less often than
monthly). The Company agrees that the Executive’s salary will be reviewed at
least annually to determine if an increase is appropriate, which increase shall
be in the sole discretion of the Company. Executive’s salary shall be prorated
for any partial year during which this Agreement remains in effect. Executive’s
annual salary paid from time to time is hereafter referred to as “Base
Compensation”.
     3. Section 2.3 of the Original Agreement, as revised by the Second
Amendment, shall be deleted in its entirety and replaced with the following new
Section 2.3:
     2.3 Equity Awards. The Company acknowledges that it has caused the Parent
to issue equity awards, including incentive stock options, non-qualified stock
options and restricted stock awards (collectively, the “Equity Awards”) to
Executive pursuant to the Parent’s 1997 Long-Term Incentive Plan (the “1997
Plan”) and the Parent’s Amended and Restated 2002 Long Term Incentive Plan (the
“2002 Plan”, together with the 1997 Plan, the “Equity Incentive Plans”). The
Company represents and warrants to Executive that (i) during the Employment
Term, the Company will cause Executive to be within the category of persons for
which awards may be granted under the 2002 Plan or its successor plan; (ii) the
Equity Incentive Plans have been approved by the Parent’s Board of Directors and
shareholders and all Equity Awards granted to Executive under the Equity
Incentive Plans are and shall remain in full force and effect as the legally
binding obligations of the Parent and the Company throughout the Employment
Term, subject to the terms of the Equity Incentive Plans and the award
agreements executed in connection with the issuance of Equity Awards; and
(iii) the Parent has caused all shares of stock in the Parent that may be
acquired by Executive through the exercise or vesting of the Equity Awards to be
registered and freely tradable, whether by means of the Parent’s filing of all
necessary Form S-8 registration statements or otherwise, subject to restriction
on sale or transfer of such shares

-2-



--------------------------------------------------------------------------------



 



under applicable securities laws by virtue of Executive’s position with the
Company or ownership of the Parent’s securities.
     4. Section 3.2 of the Original Agreement shall be deleted in its entirety
and replaced with the following new Section 3.2:
     3.2 Payment upon Termination.
     (a) Upon termination of the Employment Term for Cause, or as a result of
Executive’s resignation pursuant to Section 3.1(e), in the absence of
circumstances described in Section 3.2(e), Executive shall be entitled to
receive the compensation under Section 2.1 owed to Executive but unpaid for
performance rendered under this Agreement as of the date of termination and any
additional compensation he may be entitled to receive under the terms of any
employee benefit plan offered by the Company.
     (b) Upon termination of the Employment Term by the death of Executive,
Executive’s estate shall be entitled to receive (i) the compensation under
Section 2.1 owed to Executive but unpaid for performance rendered under this
Agreement as of the date of death; and (ii) a lump sum equal to Executive’s
pro-rata share (based on days worked before death) of the bonus to which he
would have been entitled under Section 2.2 if he had been an employee on the
date bonuses for the then-current fiscal year were distributed.
     In addition to the foregoing, upon such termination (i) all of Executive’s
Equity Awards that are outstanding on the date of Executive’s death shall be
deemed amended, without further action by the Parent, the Company or Executive,
so that any portion of such Equity Awards that would have vested solely with the
passage of time over the twenty-four (24) month period following such
termination, had Executive remained an employee of the Company during such
period, shall be immediately vested and exercisable as of the date of
termination, and any such stock options shall thereafter continue or expire in
accordance with their original terms, and (ii) the Company shall continue to
provide and pay for all health, hospitalization and long-term care insurance
premiums necessary to provide Executive’s dependent family members, if any, with
coverage under the Company’s group health insurance program, on the same terms
and conditions as offered to other executives of the Company throughout the
period of coverage, for a period of twenty-four (24) months from and after the
date of Executive’s termination of employment. From and after the expiration of
such twenty-four (24) month period, all applicable laws shall continue to apply
to any person’s or persons’ rights to continue such benefits.
     Payments pursuant to this Section 3.2(b) shall be in addition to any
insurance proceeds that may be payable to Executive’s estate or beneficiaries.
     (c) In the event that during the Employment Term Executive becomes Disabled
(as defined in Section 3.1(b)) and the Company thereafter terminates Executive’s
employment during the continuation of such disability, Executive shall

-3-



--------------------------------------------------------------------------------



 



be entitled to receive (i) the compensation under Section 2.1 owed to Executive
but unpaid for performance rendered under this Agreement as of the date of
termination; (ii) a lump sum equal to Executive’s pro rata share (based on days
worked before he became disabled) of the bonus to which he would have been
entitled under Section 2.2 if he had been an employee on the date bonuses for
the then-current fiscal year were distributed; and (iii) continuation of
Executive’s Base Compensation, as in effect immediately prior to the date of
termination of employment, for a period of ninety (90) days following the
termination of employment, which shall be paid as and when salary payments would
otherwise be made under Section 2 of this Agreement.
     In addition to the foregoing, upon such termination of employment (i) all
of Executive’s Equity Awards that are outstanding on the date of Executive’s
termination from employment shall be deemed amended, without further action by
the Parent, the Company or Executive, so that any portion of such Equity Awards
that would have vested solely with the passage of time over the twenty-four
(24) month period following such termination, had Executive remained an employee
of the Company during such period, shall be immediately vested and exercisable
as of the date of termination, and any such stock options shall thereafter
continue or expire in accordance with their original terms, and (ii) the Company
shall continue to provide and to pay for all health, hospitalization and
long-term care insurance premiums necessary to provide Executive and his
dependent family members, if any, with coverage under the Company’s group health
insurance program, on the same terms and conditions as offered to other
executives of the Company throughout the period of coverage, for a period of
twenty-four (24) months from after the date of Executive’s termination of
employment. From and after the expiration of such twenty-four (24) month period,
all applicable laws shall continue to apply to any person’s or person’ rights to
continue such benefits.
     Payments pursuant to this Section 3.2 (c) shall be in addition to any
disability insurance payments that may be payable to Executive.
     (d) In the event that the Company terminates Executive’s employment for any
reason other than those set forth in subsections 3.1 (a), (b) or (c) above,
except upon expiration of the Employment Term, or unless the provisions of
Section 3.2(e) apply, Executive shall be entitled to receive the compensation
under Section 2.1 owed to Executive but unpaid for performance rendered under
this Agreement as of the date of termination, and the Company will be obligated
to pay Executive an amount equal to twelve (12) months of his Base Compensation,
as in effect immediately prior to the date of termination (the “Termination
Severance”). Executive shall also be entitled to receive his pro-rata share
(based on days worked before termination) of the bonus to which he would have
been entitled under Section 2.2 if he had been an employee on the date bonuses
for the then-current fiscal year were distributed. Such payments of Base
Compensation and bonus shall be made over time, as and when salary and bonuses
would otherwise be payable under Section 2 of this Agreement; provided, however,
that on February 15 of the

-4-



--------------------------------------------------------------------------------



 



year following the termination date, the Company shall pay Executive in one lump
sum any unpaid portion of the Termination Severance.
     In addition to the foregoing, upon such termination of employment, (i) all
of Executive’s Equity Awards that are outstanding on the date of Executive’s
termination from employment shall be deemed amended, without further action by
the Parent, the Company or Executive, so that any portion of such Equity Awards
that would have vested solely with the passage of time over the twenty-four
(24) month period following such termination, had Executive remained an employee
of the Company during such period, shall be immediately vested and exercisable
as of the date of termination, and any such stock options shall thereafter
continue or expire in accordance with their original terms, and (ii) the Company
shall continue to provide and to pay for all health, hospitalization and
long-term care insurance premiums necessary to provide Executive and Executive’s
dependant family members, if any, with coverage under the Company’s group health
insurance program , on the same terms and conditions as offered to other
executives of the Company throughout the period of coverage, for a period of
twelve (12) months from and after the date of Executive’s termination of
employment. From and after the expiration of such twelve (12) month period, all
applicable laws shall continue to apply to any person’s or persons’ rights to
continue such benefits.
     (e) In the event that (i) during the Employment Term a “Change in Control”
(as defined below) shall occur and (ii) within eighteen (18) months following
such Change in Control, either (A) the Company substantially reduces Executive’s
scope of responsibility, and Executive resigns as a result of such action, or
(B) the Company terminates Executive’s employment for any reason other than
those set forth in subsections (a), (b) or (c) above then, in lieu of the
amounts payable pursuant to Section 3.2(d), Executive shall be entitled to
receive (i) the compensation under Section 2.1 owed to Executive but unpaid for
performance rendered under this Agreement as of the date of resignation or
termination; (ii) a lump sum equal to the average of the bonus paid to Executive
with respect to each of the two fiscal years of the Company prior to the year in
which the resignation or termination occurs; and (iii) an amount equal to
twenty-four (24) months of his Base Compensation, as in effect immediately prior
to the date of resignation or termination. The amount payable pursuant to clause
(iii) of the immediately preceding sentence (the “CIC Severance”) shall be
payable in periodic amounts, each equal to the periodic Base Compensation
payments being made to Executive immediately prior to the date of resignation or
termination, on the dates that salary payments are normally made to executives
of the Company or its successor; provided, however, that on February 15 of the
year following the date of resignation or termination, the Company shall pay
Executive in one lump sum any remaining unpaid portion of the CIC Severance.
Notwithstanding the provisions of the immediately preceding sentence, in the
event that the Company shall fail to make any payment of the CIC Severance,
which failure is not cured within thirty (30) days following written notice to
the Company of the failure to make such payment, then all remaining portions of
the CIC Severance shall thereupon be immediately due and payable without further
notice to the Company. All payments made

-5-



--------------------------------------------------------------------------------



 



pursuant to this Section 3.2(e), other than the CIC Severance, shall be made
within thirty (30) days following the date of resignation or termination.
     In addition to the foregoing, upon the date of resignation or termination
(i) all of Executive’s Equity Awards that are outstanding on the date of
Executive’s resignation or termination from employment shall be deemed amended,
without further action by the Parent, the Company or Executive, so that any
portion of such Equity Awards that would have vested solely with the passage of
time over the twenty-four (24) month period following such resignation or
termination, had Executive remained an employee of the Company during such
period, shall be immediately vested and exercisable as of the date of
resignation or termination, and any such stock options shall thereafter continue
or expire in accordance with their original terms, and (ii) the Company shall
continue to provide and pay for all health, hospitalization and long-term care
insurance premiums necessary to provide Executive and Executive’s dependant
family members, if any, with coverage under the Company’s group health insurance
program, on the same terms and conditions as offered to other executives of the
Company throughout the period of coverage, for a period of eighteen (18) months
from and after the date of resignation or termination. From and after the
expiration of such eighteen (18) month period, all applicable laws shall
continue to apply to any person’s or persons’ rights to continue such benefits.
     For purposes of this subsection (e), “Change in Control” means and includes
each of the following:
(i) The acquisition, at one time or over time, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “1934 Act”) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of 35% or more
of the combined voting power of the then outstanding voting securities of the
Parent entitled to vote generally in the election of directors (the “Outstanding
Corporation Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change of
Control; (a) any acquisition by a Person who is on the date of this Agreement
the beneficial owner of 35% or more of the Outstanding Corporation Voting
Securities, (b) any acquisition by the Parent, or (c) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Parent
or any corporation controlled by the Parent;
(ii) Consummation of a reorganization, merger, share exchange or consolidation
or sale or other disposition of all or substantially all of the assets of the
Parent (a “Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Corporation Voting Securities
immediately prior to

-6-



--------------------------------------------------------------------------------



 



such Business Combination beneficially own, directly or indirectly, more than
60% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors or comparable persons of
the corporation or other entity resulting from such Business Combination
(including, without limitation, a corporation or other entity which as a result
of such transaction owns the Parent or all or substantially all of the Parent’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Corporation Voting Securities, and (ii) no Person
(excluding any corporation or other entity resulting from such Business
Combination or any employee benefit plan (or related trust) of the Parent of
such corporation or other entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of the combined voting
power of the then outstanding voting securities of such corporation or other
entity except to the extent that such ownership existed prior to the Business
Combination, and (iii) at least a majority of the members of the board of
directors or comparable body of the corporation or other entity resulting from
such Business Combination were members of the incumbent Board or comparable body
at the time of the execution of this Agreement, or of the action of the Board or
comparable body, providing for such Business Combination.
     (f) Payments made pursuant to this Section 3.2 are in lieu of any other
obligations to Executive pursuant to the terms of this Agreement.
     (g) In the event that Executive’s employment is terminated pursuant to
Sections 3.2(c), (d) or (e), or Executive resigns from employment pursuant to
Section 3.2(e), a condition of Executive’s receipt of any consideration,
compensation or benefits beyond that which would otherwise be required to be
paid or provided for performance rendered under this Agreement as of the date of
resignation or termination shall be his execution of a separation agreement,
including a full release of all claims, in a form acceptable to the Company.
     5. Section 4 of the Original Agreement shall be deleted in its entirety and
replaced with the following new Section 4:
     4. Noncompetition. Executive covenants and agrees that during the term of
his employment with the Company and for a period of one (1) year thereafter,
Executive shall not, as an officer, manager, supervisor, independent contractor
or equity owner of any business or enterprise, engage or participate in any
Business Activities in the Restricted Area. For purposes of this Section 4,
“Business Activities” shall be those activities that relate to the management of
human resources, compensation and benefits, risk management or training services
for any “Designated Competitor”, or any single restaurant or group of
restaurants

-7-



--------------------------------------------------------------------------------



 



that derives more than 30% of its food sales from the sale of steak products.
For purposes of this Section 4, the “Restricted Area” shall be the area
described in Exhibit A attached hereto, which the parties agree may be amended
from time-to-time, and “Designated Competitor” shall mean Outback Steakhouse,
Texas Roadhouse, Texas Steakhouse, Lone Star Steakhouse, Logan’s Roadhouse,
Roadhouse Grill, Ted’s Montana Grill, Steak & Ale, Traildust Steakhouse,
Tumbleweed, Ryan’s Steakhouse, Sizzler, Sagebrush, Golden Corral, Chop House,
Smokey Bones and Saltgrass Steakhouse, all of which the Company deems to be
similar to and current competitors of LongHorn Steakhouse and Bugaboo Creek
Steak House. “Designated Competitor” also means Flemings, Ruth’s Chris, Smith &
Wolinsky, Morton’s, Del Frisco’s, The Palm, Sullivan’s, Stonewood and Fogo de
Chao, all of which the Company deems to be similar to and current competitors of
The Capital Grille.
     Nothing in this Section 4 shall prohibit Executive from acquiring or
holding, for investment purposes only, less than 2% of the outstanding publicly
traded securities of any corporation that may compete directly or indirectly
with the Company. The provisions of this Section 4 shall terminate and be of no
further force and effect from and after the date on which the Company fails to
make any payment owed to Executive under this Agreement following the Employment
Term, which payment remains unpaid ten (10) business days following the receipt
of written notice from Executive that such payment has not been made (provided
that such cure period shall not apply with respect to the Company’s third or
subsequent failure to make any payment due Executive hereunder in any twelve
(12) month period); provided, however, that in the event that there is any
reasonable and good faith dispute between the Company and Executive as to any
amount payable to Executive, for purposes of this Section 4 the disputed amount
shall not be considered due and payable until such dispute shall have been
finally resolved in an appropriate legal proceeding and any time for appeal of
such resolution shall have run without an appropriate appeal having been taken.
     6. Section 19 of the Original Agreement, as revised by the Second
Amendment, shall be deleted in its entirety and replaced with the following new
Section 19:
     19. Entire Agreement. This Agreement, together with the Third Amendment and
Exhibit A thereto, which is incorporated herein by this reference, constitutes
the entire Agreement between the parties hereto with regard to Executive’s
employment by the Company and there are no agreements, understandings, specific
restrictions, warranties or representations, written or oral, relating to said
subject matter between the parties other than those set forth herein or herein
provided for. For the sake of clarity, the Third Amendment replaces and
supercedes the Second Amendment, which, like the First Amendment, is hereby
terminated and of no further force and effect.
     7. A new Section 24 is hereby inserted in the Original Agreement as
follows:

-8-



--------------------------------------------------------------------------------



 



24. Code Section 409A.
     (a) Notwithstanding anything in this Agreement to the contrary, if any
amount or benefit that would otherwise be payable or distributable under this
Agreement by reason of Executive’s separation from service, constitutes
“deferred compensation” for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), then if and to the extent necessary to
comply with Code Section 409A: (i) if the payment or distribution of such amount
or benefit is payable in a lump sum, such payment or distribution will be
delayed until the first day following the six-month anniversary of Executive’s
separation from service, and (ii) if the payment or distribution of such amount
or benefit is payable over time, the amount that would otherwise be payable
during the six-month period immediately following Executive’s separation from
service will be accumulated and paid to Executive, without interest, on the
first day following the six-month anniversary of Executive’s separation from
service, whereupon the normal payment or distribution schedule will resume.
     (b) Notwithstanding anything in this Agreement to the contrary, the
Company’s obligation hereunder to pay health, hospitalization and/or long-term
care insurance premiums to provide Executive and Executive’s dependant family
members with coverage under the Company’s group health insurance program for a
stated period of time after the termination of the Employment Term (“extended
medical coverage”) shall not extend beyond December 31 of the second calendar
year following the year in which Executive’s separation from service occurs, and
all such payments by the Company for such extended medical coverage shall be
imputed as income to Executive
     8. Exhibit A of the Second Amendment shall be deleted in its entirety and
replaced with new Exhibit A attached hereto and incorporated herein by
reference.
     9. Except as otherwise set forth herein, the Original Agreement shall
remain unchanged and in full force and effect.

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment
as of the date first above written.

            RARE HOSPITALITY MANAGEMENT, INC.
      By:   /s/ Philip J. Hickey, Jr.         Chief Executive Officer           
    EXECUTIVE
      /s/ Thomas W. Gathers       THOMAS W. GATHERS         

-10-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Executive and the Company agree that, for purposes of this Agreement, the
“Restricted Area” shall constitute the area within fifteen (15) miles of any of
RARE’s restaurants in the following cities:

     
Alabama
  Daphne, Dothan, Hoover, Huntsville, Mobile, Montgomery, Opelika, Prattville
 
   
Arizona
  Phoenix, Scottsdale
 
   
Colorado
  Denver
 
   
Connecticut
  Manchester
 
   
Delaware
  Bear, Newark
 
   
District of Columbia
  Washington, D.C.
 
   
Florida
  Altamonte Springs, Boynton Beach, Brandon, Coral Springs, Daytona Beach,
Davie, Delray Beach, Destin, Fleming Island, Ft. Lauderdale, Ft. Myers, Ft.
Walton Beach, Hollywood, Jacksonville, Jacksonville Beach, Jensen Beach,
Kissimmee, Lakeland, Lake Mary, Largo, Melbourne, Merritt Island, Miami, Naples,
Ocala, Orange Park, Orlando, Palm Harbor, Pembroke Pines, Port Richey, Sarasota,
St. Augustine, St. Petersburg, Southchase, Tallahassee, Tampa, Viera, West Palm
Beach, Winter Haven
 
   
Georgia
  Acworth, Albany, Alpharetta, Athens, Atlanta, Augusta, Austell, Buford,
Canton, Carrolton, Cartersville, College Park, Columbus, Commerce, Conyers,
Covington, Cumming, Dalton, Dawsonville, Douglasville, Duluth, East Point,
Ellijay, Fayetteville, Gainesville, Hiram, Jonesboro, Kennesaw, Lawrenceville,
Lithonia, McDonough, Macon, Marietta, Morrow, Newnan, Peachtree City, Pooler,
Rome, Roswell, Savannah, Snellville, Statesboro, Tifton, Tucker, Valdosta,
Warner Robins, Woodstock
 
   
Illinois
  Chicago, Fairview Heights, Lombard, Norridge, Peoria, Springfield
 
   
Indiana
  Avon, Bloomington, Carmel, Clarksville, E. Indianapolis, Evansville,
Indianapolis, Merrillville, Portage, Southport
 
   
Kansas
  Kansas City, Lawrence, Leawood, Topeka
 
   
Kentucky
  Bowling Green, Cold Springs, Florence, Frankfort, Lexington, Louisville
 
   
Maine
  Auburn, Augusta, Bangor, Biddeford, South Portland
 
   
Maryland
  Baltimore, Bowie, Columbia, E. Columbia, Frederick, Gaithersburg, Germantown,
Golden Ring, Hagerstown, Landover, Laurel, Upper Marlboro, Waldorf
 
   
Massachusetts
  Boston, Braintree, Brockton, Burlington, Chestnut Hill, Dedham, Framingham,
Franklin, Haverhill, Loeminster, Marlboro, Methuen, Milford, Millbury, North
Attleboro, Peabody, Plymouth, Raynham, Seekonk, Shrewsbury, Tewksbury,
Watertown, W. Springfield
 
   
Michigan
  Allen Park, Auburn Hills, Clinton Township, Grand Rapids,

A-1



--------------------------------------------------------------------------------



 



     
 
  Roseville, Troy, Westland
 
   
Minnesota
  Minneapolis
 
   
Mississippi
  Hattiesburg
 
   
Missouri
  Ballwin, Belton, Chesterfield, E. Columbia, Florissant, Hazelwood,
Independence, Jefferson City, Kansas City, O’Fallon, Lee’s Summit, St. Peters,
Sunset Hills
 
   
Nevada
  Las Vegas
 
   
New Hampshire
  Amherst, Bedford, Concord, Keene, Manchester, Nashua, Newington
 
   
New Jersey
  Flanders, Hamilton, Howell, Millville, Mt. Olive, New Brunswick, Parsippany,
Piscataway, Rochelle Park, Woodbridge
 
   
New York
  Albany, New York City, Poughkeepsie, Rochester
 
   
North Carolina
  Apex, Asheville, Brier Creek, Burlington, Charlotte, Concord, Gastonia,
Greensboro, Greenville, Hickory, High Point, Huntersville, Pineville,
Wilmington, Winston-Salem
 
   
Ohio
  Beavercreek, Boardman, Cincinnati, Cleveland, Columbus, Cuyahoga Falls,
Dublin, Fairlawn, Fairview Park, Gahana, Grove City, Independence, Mayfield
Heights, Maumee, Medina, Mentor, Moraine, North Canton, Pickerington, Solon,
Springdale, St. Clairsville, Strongsville, West Chester, Wooster
 
   
Pennsylvania
  Bensalem, Erie, Exton, Franklin Mills, Lancaster, Norristown, Penns Port,
Philadelphia, Pittsburgh Mills, Pottstown, Warrington, Waterfront, West
Homestead, Whitman Square
 
   
Rhode Island
  Providence, Warwick
 
   
South Carolina
  Anderson, Columbia, Florence, Greenville, Hilton Head, Mt. Pleasant, Myrtle
Beach, N. Charleston, Rock Hill, Spartanburg
 
   
Tennessee
  Brentwood, Chattanooga, Clarksville, Hermitage, Hixson, Jackson, Madison,
Nashville
 
   
Texas
  Dallas, Houston
 
   
Vermont
  Williston
 
   
Virginia
  Chantilly, Dulles, Massaponax, McLean, Williamsburg
 
   
West Virginia
  Charleston, Morgantown
 
   
Wisconsin
  Milwaukee

A-2